Case 1:13-cv-00327-KFG Document 196 Filed 10/31/19 Page 1 of 3 PageID #: 4372



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

STELLA MORRISON                 §
                                §
vs.                             §
                                §                          Case No. 1:13-cv-00327-KFG
LAYNE WALKER, THE COUNTY OF §
JEFFERSON, TEXAS, and THE STATE §
OF TEXAS,                       §


                     JOINT MOTION TO RELEASE CASH SECURITY
                              IN COURT’S REGISTRY

TO THE HONORABLE JUDGE OF THIS COURT:

       The only parties who remain before this Court are John Morgan and Layne Walker.

Morgan and Walker jointly file this motion asking the Court to release cash security that Morgan

placed in the Court’s registry. More specifically, Morgan and Walker respectfully show the

Court as follows:

1.     On August 22, 2018, this Court signed an order and judgment assessing $29,592.50 in

Section 1927 sanctions against John Morgan. See Doc. 185.

2.     On September 6, 2018, Morgan deposited the amount of $35,761.00 into the registry of

the Court to supersede execution of this Court’s judgment pending Morgan’s appeal to the

United States Court of Appeals for the Fifth Circuit. See Doc. 188.

3.     On October 1, 2019, the Fifth Circuit affirmed this Court’s order and judgment against

Morgan.

4.     Morgan and Walker respectfully request that the Court enter an order releasing the cash

security in the Court’s registry as follows:
Case 1:13-cv-00327-KFG Document 196 Filed 10/31/19 Page 2 of 3 PageID #: 4373



       a.     The sum of $31,889.52 should be released to Walker by check or other instrument

payable to Mark C. Sparks at The Ferguson Law Firm, LLP, 350 Pine Street, Suite 1440,

Beaumont, Texas 77704-4095.

       b.     The remaining balance of $3,871.48, plus any accrued interest, should be released

              to Morgan by check or other instrument payable to John S. Morgan at the Morgan

              Law Firm, 2175 North Street, Suite 101, Beaumont, Texas 77701.

5.     Morgan and Walker respectfully request that the Court’s order specify that the release of

the funds from the Court’s registry, as described above, satisfies and fully discharges Morgan

from this Court’s order and judgment of August 22, 2018.

                                                    Respectfully submitted,


                                                    By: /s/ Mark C. Sparks
                                                    Mark C. Sparks
                                                    State Bar No. 24000273
                                                    The Ferguson Law Firm, LLP
                                                    350 Pine Street, Suite 1440
                                                    Beaumont, Texas 77704-4905
                                                    Telephone: (409) 832-9700
                                                    Facsimile: (409) 832-9708
                                                    mark@thefergusonlawfirm.com

                                                    COUNSEL FOR DEFENDANTS


                                                    By: /s/ John S. Morgan
                                                    JOHN S. MORGAN
                                                    State Bar No. 14447475
                                                    Morgan Law Firm
                                                    2175 North Street, Suite 101
                                                    Beaumont, Texas 77701
                                                    Telephone: (409) 239-5984
                                                    Facsimile: (409) 895-2839
                                                    jmorgan@jsmorganlaw.com

                                                    COUNSEL FOR PLAINTIFF


                                              -2-
Case 1:13-cv-00327-KFG Document 196 Filed 10/31/19 Page 3 of 3 PageID #: 4374




                             CERTIFICATE OF CONFERENCE

       I certify that I have conferred with Mark Sparks, counsel for Defendants, who has
confirmed that his client, Layne Walker, agrees to, and joins in, the relief requested in this
motion.


                                                      /s/ John S. Morgan
                                                      JOHN S. MORGAN


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on the following counsel of
record via the Court’s electronic filing system:

       Mark C. Sparks
       The Ferguson Law Firm, LLP
       350 Pine Street, Suite 1440
       Beaumont, Texas 77704-4905



                                                      /s/ John S. Morgan
                                                      JOHN S. MORGAN




                                                -3-
